 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 LORENZO TUCKER III,                                     Case No.: 2:18-cv-01014-APG-GWF

 4            Plaintiff                                      Order Accepting Report and
                                                         Recommendation and Dismissing Case
 5 v.
                                                                        [ECF No. 7]
 6 CAROLYN ELLSWORTH,

 7            Defendant

 8           On February 19, 2019, Magistrate Judge Foley recommended that I dismiss this case

 9 because plaintiff Lorenzo Tucker III has failed to comply with the court’s orders. ECF No. 7.

10 Tucker did not file an objection. Thus, I am not obligated to conduct a de novo review of the

11 report and recommendation. 28 U.S.C. § 636(b)(1) (requiring district courts to “make a de novo

12 determination of those portions of the report or specified proposed findings to which objection is

13 made”); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (“the

14 district judge must review the magistrate judge’s findings and recommendations de novo if

15 objection is made, but not otherwise” (emphasis in original)).

16           Additionally, Judge Foley’s report and recommendation was returned in the mail. ECF

17 No. 8. Under Local Rule IA 3-1, a pro se party must immediately advise the court of any change

18 of address. “Failure to comply with this rule may result in the dismissal of the action, entry of

19 default judgment, or other sanctions as deemed appropriate by the court.” LR IA 3-1.

20 / / / /

21 / / / /

22 / / / /

23 / / / /
 1         IT IS THEREFORE ORDERED that Judge Foley’s report and recommendation (ECF

 2 No. 7) is accepted. Plaintiff Lorenzo Tucker III’s complaint is DISMISSED. The clerk is

 3 directed to enter judgment accordingly and close this case.

 4         DATED this 22nd day of March, 2019.

 5
                                                       ANDREW P. GORDON
 6                                                     UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                   2
